Name: 2011/183/EU: Council Decision of 21Ã March 2011 appointing a member of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2011-03-25

 25.3.2011 EN Official Journal of the European Union L 79/13 COUNCIL DECISION of 21 March 2011 appointing a member of the Court of Auditors (2011/183/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(5) thereof, Having regard to the opinion of the European Parliament (1), Whereas: (1) Mr Hubert WEBER, member of the Court of Auditors, has resigned with effect from 1 January 2011. (2) Mr Hubert WEBER should therefore be replaced for the remainder of his term of office, HAS ADOPTED THIS DECISION: Article 1 Mr Harald WÃ GERBAUER is hereby appointed member of the Court of Auditors for the period from 1 April 2011 to 31 December 2013. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 March 2011. For the Council The President MARTONYI J. (1) Opinion of 8 March 2011 (not yet published in the Official Journal).